ORDER

PER CURIAM.
The Cincinnati Insurance Company appeals the circuit court’s judgment in favor of American Design Group, Inc., awarding $1 million in damages for tortious interference by CIC’s insured, Aquarius Ltd., Inc. We have reviewed the briefs and the record on appeal, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).